Title: To Benjamin Franklin from the Chevalier de Failly, 5 February 1784
From: Failly, Philippe-Louis de
To: Franklin, Benjamin


          
            Monsieur
            a Rouen Le 5e. fevrier 1784
          
          La Liberté des Braves americains vos Dignes Compatriotes Est Louvre de votre Excellence; puissies vous jouir Long tems dans La Santé La plus parfaite, et La plus Constente prosperité du fruit de vos travaux à jamais mémorable. Ce Sont Les veux Bien Sinceres que je feray Pour vous dans tous Les tems de ma vie, et que je vous prie D’agreer a Ce Renouvellement D’année; vous avés Sçu Bon gré, Monsieur a tous Les officiers françois qui Secondent vos vues patriotiques ont Contribué à La Reussitte de vos projets vastes, et Glorieux, j’ay Servy Sous Les Drapeaux americains avec autant de zelle que Desinteressement Dans la Campagne de 1777 sous Les ordres du general Gates aux affaires de Stile Water, et a La prise du general Bourgoinne, et Tout Lhiver au Camp de val forge Sous Les ordres du général Waginsthon, et a la division Du marquis de la fayette, En 1778 j’ay Servy a la Retraite des anglois qui Evaquoit Philadelphie, et au Combats de Mountmot En gersay Le 28: juin, ou j’ay Eu mon Cheval blessé Sous Moy au poitraille, j’ay été au Siege de Rode Islande jour et Nuit; L’honnorable Congrès m’a Donné une Commission de Lieut Colonel du 21 aout et une de Colonel du 17: 8bre. 1777. jour de La prise du general Bourgoinne,

j’ay aussy un Certificat du genal Gates. Jose Supliér votre Excélence de M’accorder Sa protection, pour etre admis a lhonneur de Cette Noble assossiation. Je ne Sesseray tant que je vivray de faire des veux pour votre Excellence.
          J’ay lhonneur detre avec un tres profont Respect Monsieur Votre tres humble et tres obeissant serviteur
          
            Le cher. de faillyCapne. Comdt. au Regt. D’anjou EtColonel au Service des etats unis d’amerique
          
        